Order for judgment affirmed. Judgment for the plaintiff in the sum of SI. This action of contract was brought in the Superior Court upon a “statement of agreed facts” submitted as evidence. The judge ordered judgment for the defendant. Upon appeal to this court, this order was reversed. King Features Syndicate, Inc. v. Cape Cod Broadcasting Co. Inc. 317 Mass. 652. Thereafter the case was heard upon the same “statement of agreed facts” and the judge found for the plaintiff and assessed damages in the sum of $1. This finding is to be regarded as an order for judgment. The defendant did not appeal. The plaintiff, however, appealed and contends that it is entitled to damages in a larger sum. The sole question for our decision is whether this order was warranted by the evidence. King Features Syndicate, Inc. v. Cape Cod Broadcasting Co. Inc. 317 Mass. 652, 655. Even if the evidence submitted by agreement warranted a finding of damages in a larger sum, it did not require such a finding. Consequently there was no error.